Citation Nr: 0820167	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to a service-connected low back 
disability.

2.  Entitlement to service connection for depression, to 
include as secondary to a service-connected low back 
disability.

3.  Entitlement to service connection for bilateral lower 
extremity radiculopathy, to include as secondary to a 
service-connected low back disability.

4.  Entitlement to service connection for a genitourininary 
disability, including nocturnal incontinence and urinary 
frequency, to include as secondary to a service-connected low 
back disability.

5.  Entitlement to an evaluation in excess of 60 percent for 
post-operative residuals of a herniated lumbar disc.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to October 
1967.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA). The claims file was 
later transferred to the Cleveland, Ohio RO.

The issues of entitlement to service connection for sleep 
apnea, to include as secondary to a service-connected low 
back disability, and entitlement to service connection for 
right lower extremity radiculopathy, to include as secondary 
to a service-connected low back disability, the issue of 
entitlement to an evaluation in excess of 60 percent for a 
low back disability, and the issue of entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Depression has been shown by competent evidence to be 
causally related to the veteran's service-connected low back 
disability.

2.  Left lower extremity radiculopathy has been shown by 
competent evidence to be causally related to the veteran's 
service-connected low back disability.

3.  A genitourinary disability, to include urinary frequency 
and incontinence, was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service, nor 
causally related to, or aggravated by, a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Depression was proximately caused by the veteran's 
service-connected low back disability.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2007).

2.  Left lower extremity radiculopathy was proximately caused 
by the veteran's service-connected low back disability.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §3.102, 3.303, 3.310 
(2007).

3.  A genitourinary disability, to include urinary frequency 
and incontinence, was not incurred in or aggravated by active 
service, and is not proximately caused or aggravated by the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and/or an effective date will be assigned 
in the event of award of the benefit sought.

Relative to the issues adjudicated herein on the merits, VA 
issued VCAA notice by means of September 2004, and March 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence, and provided him 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, although additional notice 
was provided to the appellant after the initial adjudication, 
the case was readjudicated thereafter, and the appellant has 
not been prejudiced thereby.  The actions taken by VA have 
essentially cured the error in the timing of notice.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

A.  Depression

The veteran asserts that service connection is warranted for 
depression to include as secondary to a service-connected 
back disability.  In order to establish service connection on 
a secondary basis, the evidence must show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  The record reflects that the veteran has been 
service-connected for a herniated nucleus pulposus at L4-5, 
effective from October 21, 1967.  The evidence of record also 
demonstrates that since 2004, the veteran has complained of 
experiencing depression.  The veteran asserts that his 
condition, which has been diagnosed as depression, major 
depressive disorder, and adjustment disorder with depressed 
mood, is caused by his service-connected low back disability.
 
In terms of whether the veteran's current depression is 
caused or aggravated by his low back disability, the Board 
observes that on VA examination in March 2005, the examiner 
indicated that it was "least as likely as not" that the 
veteran's depression was a result of his physical disorders.  
According to the examiner, "it is much more likely that this 
individual's physical presentation is an expression of a 
chronic mood disorder that likely had its' psychogenesis in 
his formative years.  His family history, medical history, 
and psychological testing offer much strong support for this 
conceptualization."  However, the Board observes that in 
October 2004, a private treating examiner, M. W., Psy.D, 
noted that the veteran's first depressive episode had begun 
eight months prior and that he did not have a history of 
depression.  The examiner, who also noted that the veteran 
experienced chronic pain, including in his back, indicated 
that the cause of the veteran's depression was "unspecified 
although likely due to his pain and disability."  Likewise, 
in another statement received in October 2005, the same 
examiner stated that the veteran's "depression may be caused 
by the disability and medication side effects secondary to 
his back injury and nerve degeneration."

Therefore, based on the above-referenced medical evidence the 
Board finds that it cannot be ruled out that the veteran's 
current depression is not caused by his service-connected low 
back disability.  Accordingly, the Board finds that the 
evidence of record is in equipoise in this regard, and as 
such, with resolution of doubt in the veteran's favor, 
supports a finding of entitlement to service connection for 
depression as secondary to a service-connected low back 
disability.

B.  Left Lower Extremity Radiculopathy

The veteran asserts that service connection is warranted for 
left lower extremity radiculopathy to include as secondary to 
a service-connected low back disability.  As noted above, the 
record reflects that the veteran has been service-connected 
for a low back disability since October 21, 1967.  The 
evidence of record also demonstrates that the veteran 
complained of left leg and foot pain in service and was 
diagnosed with radiculitis.  With regard to a current 
disability, post-service treatment records also reflect that 
he has complained of experiencing left leg numbness and 
tingling, pain radiating into his left lower extremity, and 
tingling in his feet.  However, the March 2005 VA examiner 
stated that the veteran did not have any clinical signs of 
radiculopathy and that his leg pain was consistent with 
peripheral neuropathy.  Nevertheless, the Board finds that in 
June 2005 and October 2005 VA examiners diagnosed the veteran 
with chronic left L5 and S1 radiculopathies.  He was also 
diagnosed with radiculitis is October 2005.  Therefore, the 
Board finds that the evidence is in equipoise in this regard.  
According, in resolving all benefit of doubt in the veteran's 
favor, the Board finds the veteran has current left lower 
extremity radiculopathy.
 
In terms of whether the veteran's current left lower 
extremity radiculopathy  is caused or aggravated by his low 
back disability, the Board observes that on VA examination in 
March 2005, the examiner indicated that it was less likely 
than not that the veteran's complaint of left leg pain was 
secondary to his service-connected post operative residuals 
of herniated lumbar disc.  However, contrary to such opinion 
is that of another VA examiner, who in October 2005 opined 
that he believed "it is as likely as not that [the 
veteran's] chronic L L5 and S1 radiculpathies are a direct 
and ongoing result of his service related disk herniations."  
Therefore, the Board finds that the evidence is in equipoise 
in this regard.  According, in resolving all benefit of doubt 
in the veteran's favor, the Board finds the veteran's current 
left lower extremity radiculopathy is caused by his service-
connected low back disability. 

C.  Incontinence

The veteran asserts that service connection is warranted for 
a genitourinary disability, to include urinary frequency and 
nocturnal incontinence.  In order to establish service 
connection on a direct incurrence basis, the veteran must 
provide evidence of a current disability, and in-service 
injury or disease, and a nexus between the current disability 
and in-service injury or disease.  The service medical 
records are negative for any complaints or findings of 
urinary frequency or incontinence.  Indeed, urinary frequency 
was initially demonstrated by the competent clinical evidence 
of record in 2001.  This is more than 30 years following the 
veteran's final separation from service.  There is no 
clinical opinion of record that relates the veteran's current 
genitourinary symptomology to service.  In the absence of 
demonstration of continuity of symptomatology, and in the 
absence of a competent nexus opinion, the initial 
demonstration of a genitourinary disability is shown to be 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As 
such, the preponderance of the evidence is against a grant of 
direct service connection for the disability at issue.

The veteran is also not entitled to a grant of service 
connection on a secondary basis.  The record demonstrates 
that the veteran is service-connected for a low back 
disability.  As noted above, the record reflects that the 
veteran has complained of and sought treatment for urinary 
frequency and nocturnal incontinence.  However, the competent 
clinical evidence of record does not demonstrate that such 
symptomology is caused or aggravated by his service-connected 
low back disability.  In this regard, the examiner from the 
veteran's March 2005 VA examination opined that it was less 
likely than not that the veteran's complaints of incontinence 
were secondary to his service-connected post operative 
residuals of herniated lumbar disc.  In reaching this 
conclusion, the examiner noted that although the veteran 
attributed his urinary symptomology to surgical scarring 
affecting the nerves of his bladder, that his description of 
the condition was not in the least consistent with a 
neurogenic bladder.  Further, according to the examiner, the 
veteran "does appear to have benign prostatic hypertrophy as 
part of the etiology of his complaints."  Therefore, in the 
absence of any evidence to the contrary, the Board concludes 
that the veteran's genitourinary disability was neither 
caused nor aggravated by his service-connected low back 
disability.  Thus, the preponderance of the evidence is 
against a grant of service connection on a secondary basis.

In conclusion, although the veteran asserts that his current 
genitourinary disability, to include urinary frequency and 
nocturnal incontinence  is related to service, including his 
service-connected low back disability, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The negative 
evidence of record, including the March 2005 medical opinion, 
is of greater probative value than the veteran's statements 
in support of his claim.  Accordingly, the Board finds that 
the competent evidence of record fails to establish that the 
veteran has a current genitourinary disability that is 
related to his service-connected low back disability or any 
incident of his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a genitourinary disability, to include urinary 
frequency and nocturnal incontinence and the claim must be 
denied.


ORDER

Entitlement to service connection for depression, as 
secondary to a service-connected low back disability, is 
granted.

Entitlement to service connection for left lower extremity 
radiculopathy, as secondary to a service-connected low back 
disability, is granted.

Entitlement to service connection for a genitourinary 
disability, including urinary frequency and nocturnal 
incontinence, to include as secondary to service-connected 
low back disability, is denied.


REMAND

With respect to the veteran's claim for entitlement to 
service connection for sleep apnea, to include as secondary 
to a service-connected low back disability, the record 
reflects that the veteran has been diagnosed with such 
disorder since 2004.  However, despite the veteran's 
contentions, the record does not reflect that the veteran has 
been afforded a VA clinical examination and opinion to 
ascertain whether or not his sleep apnea is caused or 
aggravated by his service-connected low back disability.  The 
Board finds that such an examination and opinion is necessary 
in order to fairly adjudicate the veteran's claim.

With respect to the veteran's claim for entitlement to 
service connection for right lower extremity radiculopathy, 
to include as secondary to a service-connected low back 
disability, the veteran's service medical records reflect he 
complained of right foot pain in February 1967.  His 
complaints were made in conjunction with complaints of back 
pain.  With respect to a current disability, post-service 
treatment records reflect that he has complained of 
experiencing right leg numbness and tingling, pain radiating 
into his right lower extremity, and tingling in his feet.  
However, the March 2005 VA examiner stated that the veteran 
did not have any clinical signs of radiculopathy and that his 
leg pain was consistent with peripheral neuropathy.  However, 
the Board finds that the March 2005 VA examination is 
inadequate because although the examiner indicated that the 
veteran's right lower extremity pain was consistent with 
peripheral neuropathy, he did not provide an opinion as to 
whether such neuropathy was caused or aggravated by the 
veteran's service-connected back disability.  He also did not 
comment on whether the veteran's lower extremity pain and/or 
tingling feet was related to the documented in-service 
complaint of right foot pain.  Therefore, the Board finds 
that a new VA examination and clinical opinion is necessary 
to fairly adjudicate the veteran's claim. 

The Board notes the veteran's claim for an evaluation in 
excess of 60 percent for a service-connected low back 
disability must be remanded because it is inextricably 
intertwined with his still pending claim of entitlement to 
service connection for right lower extremity radiculopathy, 
to include as secondary to a service-connected low back 
disability.  The Court has stated that issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless all the issues have been considered.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  As such, 
adjudication of the issue of entitlement to an evaluation in 
excess of 60 percent for a service-connected low back 
disability must be deferred pending completion of the action 
pertaining to claims for entitlement to service connection 
for bilateral lower extremity radiculopathy.  

The Board notes that the issue of entitlement to TDIU must 
also be remanded because it is inextricably intertwined with 
above referenced still pending claims.  Therefore, the issue 
must be held in abeyance until resolution of the actions 
requested below.  



Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to 
issues on appeal in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), as well 
as 38 U.S.C.A. 5102, 5103, and 5103A, 
38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary 
to substantiate his claims for service 
connection for sleep apnea and right 
lower extremity radiculopathy, to 
include as secondary to a service-
connected low back disability, as well 
as his claims for increased rating for 
his service-connected low back 
disability and TDIU including which 
evidence, if any, the veteran is 
expected to obtain and submit, and 
which evidence will be obtained by VA.  
Additionally, the veteran should be 
advised of what information and 
evidence not previously provided, if 
any, will assist in substantiating or 
is necessary to substantiate the 
elements of the claims, including 
notice that a disability rating and/or 
an effective date will be assigned if 
any benefit sought is awarded, per 
Dingess.  

The veteran should be informed of all 
relevant diagnostic codes (DC) for the 
disabilities at issue, as well as a 
description of the rating formula for all 
possible schedular ratings under that 
diagnostic code(s).

Per Vazquez-Flores, the veteran should 
also be advised to provide evidence 
demonstrating a worsening of the 
disability and the effect that worsening 
has on his employment and daily life and 
that should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for right lower 
extremity radiculopathy and sleep apnea 
since his discharge from service and his 
low back disability since June 2003.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his sleep apnea.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran's 
sleep apnea is etiologically related to 
any incident of the veteran's service.  
The examiner should also furnish an 
opinion as to whether it at least as 
likely as not that the veteran's sleep 
apnea was caused or aggravated by the 
veteran's service-connected low back 
disability.

If the veteran's sleep apnea was 
aggravated by the low back disability, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
the approximate baseline level of 
severity of the disability (e.g., slight, 
moderate) before the onset of 
aggravation.

The rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  The veteran should be scheduled for a 
VA examination with a neurologist, if 
available, to determine the nature and 
etiology of any current right lower 
extremity neurological symptomology.  The 
examiner should provide an opinion as to 
whether it is  at least as likely as not 
that any diagnosed right lower extremity 
radiculopathy, neuropathy, and/ or other  
neurological condition is causally 
related to service, to include the 
documented in-service complaints of right 
foot pain in February 1967.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed right 
lower extremity radiculopathy, 
neuropathy, and/ or any other 
neurological condition may be caused or 
aggravated by the veteran's low back 
disability.

If the veteran's right lower extremity 
radiculopathy, neuropathy, etc., was 
aggravated by the low back disability, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
approximate baseline level of severity of 
the disability (e.g., slight, moderate) 
before the onset of aggravation.

The rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

5.  After all necessary development has 
been accomplished, the veteran's claims 
for entitlement to service connection for 
sleep apnea, to include as secondary to a 
service-connected low back disability, 
entitlement to service connection for 
right lower extremity radiculopathy, to 
include as secondary to a service-
connected low back disability, 
entitlement to an evaluation in excess of 
60 percent for a low back disability, and 
entitlement to TDIU should be 
readjudicated.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


